PUBLISHED

UNITED STATES COURT OF APPEALS
                  FOR THE FOURTH CIRCUIT


LINDA J. DUGAN,                          
                  Plaintiff-Appellant,
                  v.                            No. 01-1935
ALBEMARLE COUNTY SCHOOL BOARD,
              Defendant-Appellee.
                                         
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
           James H. Michael, Jr., Senior District Judge.
                          (CA-99-35-3)

                       Argued: May 8, 2002

                       Decided: June 17, 2002

      Before NIEMEYER and MOTZ, Circuit Judges, and
          C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by published opinion. Senior Judge Beam wrote the opin-
ion, in which Judge Niemeyer and Judge Motz joined.


                             COUNSEL

ARGUED: Dexter Brock Green, JONES & GREEN, L.L.P., Char-
lottesville, Virginia, for Appellant. John Lester Cooley, Jr., WOO-
TEN & HART, P.C., Roanoke, Virginia, for Appellee. ON BRIEF:
John Mark Cooley, WOOTEN & HART, P.C., Roanoke, Virginia, for
Appellee.
2            DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD
                              OPINION

BEAM, Senior Circuit Judge:

   Linda Dugan, a fifty-three-year-old white female physical educa-
tion (PE) teacher, claims that the Albemarle County School Board
subjected her to invidious discrimination in violation of 42 U.S.C.
§ 2000e et seq. and 42 U.S.C. § 1981a et seq. (Title VII) and 29
U.S.C. § 621 et seq. (ADEA). For the reasons that follow, we dis-
agree.

                                   I.

   In the spring of 1998, plaintiff Dugan was employed at Cale Ele-
mentary School. At that time Cale Elementary had three full-time PE
teachers: Edwin Hudgins, a continuing contract (tenured) teacher, and
Ms. Dugan and Steve Ivory, a thirty-four-year-old black male, both
probationary employees. Gerald Terrell, a black male, was principal
of Cale School, and Sue Ann Newman, a white female, was assistant
principal.

   In response to statutory requirements enacted by the Virginia Leg-
islature, the State Board of Education mandated that seventy-five per-
cent of class time had to be spent on core academic subjects in order
to increase the students’ standardized test scores, or "Standards of
Learning" (SOLs). Mr. Terrell was notified by the school board that
the Functional Teaching Equivalents (FTEs), a number equating to
the number of full-time teaching positions available for Cale’s PE,
music and art programs, would be reduced for the following academic
year to accommodate the mandate. As a result, Mr. Terrell reduced
the number of FTEs allocated to the PE department from 3.0 in 1997-
98 to 2.5 in 1998-99.

   All teaching contracts in the Albemarle School System are either
continuing or probationary. Because Mr. Hudgins was tenured, he
retained his full-time status and was given a 1.0 FTE. Mr. Terrell allo-
cated the remaining 1.5 FTEs between probationers Dugan and Ivory,
giving each a part-time position at 0.75 FTE. This latter, disputed
allocation is the basis for this lawsuit.
             DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD                  3
   Ms. Dugan was ending her second year of full-time teaching at
Cale in the 1997-98 term. She needed three consecutive years of full-
time employment to achieve continuing/tenured status. The reduction
to part-time work kept Ms. Dugan from reaching this professional
goal. Fortunately, she attained full-time employment in another
county and was able to start anew in her quest for the continuing con-
tract classification.

   Ms. Dugan contends that in allocating the positions, Mr. Terrell
had an obligation to apply established policies and procedures for
reduction-in-force (RIF) situations. She argues that if Mr. Terrell had
done so, she, as the teacher senior in service, would have been given
a full-time teaching position for the 1998-99 school year, and Mr.
Ivory a half-time position. Ms. Dugan further argues that Mr. Terrell
did not apply the RIF policies and procedures and failed to give her
a full-time position because of her age, race, and sex.

   The school board’s proferred reason for the equal split of the
remaining 1.5 FTEs is that the schedule would not work with two
full-time teachers and one half-time teacher. Testimony of Mr. Terrell
and Ms. Newman corroborates this fact. Ms. Newman stated that she
could not schedule a PE teacher half-time because the schedule man-
dated that someone teach PE at 11:15 a.m. and possibly 11:45 a.m.,
whereas a half-time teacher would leave at 11:22 a.m. Mr. Terrell
admitted that he saw no reason to take seniority into account because
he knew that faced with this scheduling problem neither Ms. Dugan
nor Mr. Ivory would get a full-time job and he needed to split the
remaining FTEs in half anyway.

   Ms. Dugan also introduced additional circumstantial evidence
regarding her claim of discrimination based on race and sex. Appar-
ently, Mr. Terrell and Mr. Ivory were close friends. The two had been
acquainted for several years, and they socialized outside of work. Mr.
Ivory even cut Mr. Terrell’s hair. Further, Ms. Dugan alleges that
when Mr. Ivory obtained a job as the track coach at a nearby high
school and was later asked to teach PE as well, Mr. Terrell rearranged
Mr. Ivory’s teaching schedule at Cale Elementary, allowing Mr. Ivory
to leave Cale at approximately 1:15 p.m. each day. This accommo-
dated Mr. Ivory’s work at the high school in the afternoons so that he
could obtain full-time status. Ms. Dugan also alleges that Mr. Terrell
4            DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD
made no similar efforts on her behalf, and the fact that Mr. Ivory
obtained full-time status between two schools run by black principals,
one an individual with whom he had a personal relationship, leads to
the inference that she was the victim of unlawful discrimination.

   The defendant moved for summary judgment on Ms. Dugan’s
claims in the district court. The magistrate judge recommended denial
of that motion but the district court declined to follow the report and
recommendation and entered summary judgment in favor of the
defendant. In its opinion, the district court held that Ms. Dugan satis-
fied the minimal requirements necessary to establish a prima facie
case. The court also determined that the defendant met its burden of
articulating a legitimate, non-discriminatory reason—that the school
was prohibited from reducing the hours of Hudgins, the tenured
teacher, and that it was unable to split the remaining 1.5 FTEs into
one full-time and one half-time position because that would have left
PE students without supervision from 11:22 a.m. until 12:45 p.m.
each day. The district court also determined that Ms. Dugan did not
meet her burden of proving that the defendant’s "proferred reason [for
her reduction] was mere pretext and that race, age, or gender was the
real reason she was denied full-time employment."

   We review the district court’s summary judgment decision de
novo, viewing the record in the light most favorable to the nonmoving
party, here Ms. Dugan. Bryant v. Bell Atlantic Maryland, Inc., 288
F.3d 124, 132 (4th Cir. 2002). Rule 56(c) of the Federal Rules of
Civil Procedure provides that summary judgment is appropriate when
there is no genuine issue as to any material fact and the moving party
is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c).

                                    II.

    Under a somewhat modified McDonnell Douglas framework,1 in
    1
   The traditional McDonnell Douglas framework is slightly changed in
a RIF case. Normally, the plaintiff in a discrimination-in-hiring context
has to prove that (1) she belongs to a protected class, (2) she applied and
was qualified for a job for which the employer was seeking applicants,
(3) despite her qualifications, she was rejected, and (4) after her rejec-
             DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD                   5
order to establish a prima facie case of discrimination in a RIF context
where the plaintiff is not discharged entirely, Ms. Dugan had to estab-
lish (1) that she was in a protected class, (2) she was selected for
demotion, (3) she was performing her job at a level that met the
employer’s expectations, and (4) that her employer did not treat the
protected status neutrally, or there were other circumstances giving
rise to an inference of discrimination. See, e.g., McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973); EEOC v. Sears Roebuck
and Co., 243 F.3d 846, 851 n.2 (4th Cir. 2001) ("What is critical with
respect to the fourth element is that the plaintiff demonstrate he was
not hired (or fired or not promoted, etc.) ‘under circumstances which
give rise to an inference of unlawful discrimination.’") (quoting Texas
Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981)); Conk-
wright v. Westinghouse Elec. Corp., 933 F.2d 231, 234 (4th Cir.
1991).

   A similar analysis is conducted for Ms. Dugan’s claim of age dis-
crimination, except that the fourth element is satisfied with proof of
replacement by a substantially younger worker—not proof of replace-
ment by someone entirely outside the ADEA’s protected class. Stokes
v. Westinghouse Savannah River Co., 206 F.3d 420, 430 (4th Cir.
2000) (applying the McDonnell Douglas framework in the context of
an age discrimination, RIF termination case where performance was
the announced basis for the selection of employees).

   Once Ms. Dugan establishes a prima facie case, the school board
must present a legitimate, non-discriminatory reason for the employ-
ment action. Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248,
254 (1981). If the school board meets its burden of production, the
presumption raised by the prima facie case is rebutted and "drops
from the case," id. at 255 n.10, and Ms. Dugan then bears the ultimate
burden of proving that she has been the victim of intentional discrimi-

tion, the position remained open and the employer continued to seek
applicants from persons with her qualifications. McDonnell Douglas
Corp. v. Green, 411 U.S. 792, 802 (1973). There are now variations of
this basic framework depending on the statute involved and the nature of
the claim of discrimination. Rowe v. Marley Co., 233 F.3d 825, 829 (4th
Cir. 2000).
6             DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD
nation. See, e.g., Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S.
133, 142-43 (2000). That is, Ms. Dugan may show that the employ-
er’s proffered explanation is unworthy of credence, thus supporting an
inference of discrimination, or offer other forms of circumstantial evi-
dence sufficiently probative of intentional discrimination. Id. at 147.
Even Ms. Dugan’s "prima facie case, combined with sufficient evi-
dence to find that the [school board’s] asserted justification is false,
may permit the trier of fact to conclude that the [school board] unlaw-
fully discriminated." Id. at 148.

   Although a very close question, we assume that Ms. Dugan satis-
fies the requirements necessary to establish a prima facie case of dis-
crimination. She certainly meets factors one through three. She is a
white female in a protected age class, who apparently met the expec-
tations of the school board as a PE teacher, and whose hours were
reduced as a result of the RIF. And, if we also assume for purposes
of summary judgment that there is a policy directly applicable to this
RIF situation, and that the policy is as asserted by Ms. Dugan, and we
think it is, she meets the fourth element as well. This is because the
favored employee, Mr. Ivory, as compared with the more senior Ms.
Dugan, is a younger, black male.2

   The school board maintains that it needed to create blocks of time
in the schedule to focus on core SOL curriculum. It further argues that
Mr. Terrell simply could not allocate the 2.5 FTEs in PE to include
two full-time teachers and one half-time teacher because of class
scheduling constraints resulting from these SOL requirements. Depo-
sition testimony supports the school board’s assertion that Mr. Terrell
    2
    Ms. Dugan further advances, as other circumstances giving rise to an
inference of discrimination under prong four, that Mr. Terrell was black,
he gave 0.25 of Ms. Dugan’s time to Mr. Ivory, also a black male and
a friend of Mr. Terrell’s, and that Mr. Ivory later obtained full-time status
with the school board with help from Mr. Terrell’s rescheduling, while
Ms. Dugan as the more senior white female was reduced to part-time.
This evidence does not support an inference that Mr. Terrell failed to
treat the protected status neutrally or give Ms. Dugan a full-time position
because of her age, race or sex. However, because we assume for pur-
poses of this appeal that there is a RIF policy in existence as claimed by
Ms. Dugan, we need not address this issue.
             DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD                      7
could not allocate the 2.5 FTEs as Ms. Dugan would have preferred.
Whether true or not, we must assume, given the evidence presented,
that the school board meets its initial burden. Sears, 243 F.3d at 852.

   Thus, the remaining question is whether Ms. Dugan presents evi-
dence to discredit the school board’s proffered nondiscriminatory rea-
son and, if so, whether it leads to the inference that a likely alternative
explanation is purposeful discrimination. Id. at 854; Rowe, 233 F.3d
at 829. "While the elements of a prima facie case differ depending on
the statute and the nature of the claim, proving a discrimination claim
under any of these federal statutes requires a showing that an employ-
er’s asserted non-discriminatory reason for the challenged employ-
ment action is actually a pretext." Rowe, 233 F.3d at 829.

   Ms. Dugan states that the school board’s proferred reason only
explains why it was necessary to do a RIF and does nothing to explain
how Mr. Terrell was to allocate the 2.5 FTEs. We again disagree. The
school board clearly articulates its scheduling limitations resulting
from the new SOL requirements. Further, Ms. Dugan rests her argu-
ment on the contention that Mr. Terrell’s failure to apply the manda-
tory personnel policies creates an actionable inference of
discrimination. This, according to Ms. Dugan, is because Mr. Terrell
had no authority to use his own discretion to allocate the remaining
1.5 FTEs until he had first complied with the RIF policies.

   It is true, according to Mr. Terrell’s testimony, that the school did
not take seniority into account when allocating the remaining FTEs
between Ms. Dugan and Mr. Ivory. However, whether Mr. Terrell
was legally required under Virginia law to apply the RIF policy in this
instance is not before us. The issue is whether Mr. Terrell’s failure to
apply the RIF policy was due to legitimate pedagogical concerns or
his discriminatory animus toward Ms. Dugan. Our sole concern is
whether Mr. Terrell’s reasons for reducing Ms. Dugan’s hours vio-
lated federal anti-bias statutes. Hawkins v. PepsiCo, Inc., 203 F.3d
274, 280 (4th Cir. 2000).

   In response to the school board’s evidence, Ms. Dugan asserts that
Mr. Terrell never tried to work out any other teaching schedule, this
error purportedly supporting an inference of invidious discrimination.
She also maintains that the court should require the school board to
8            DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD
illustrate why its goals could not be met with her solution. This, of
course, misses the mark. It is Ms. Dugan’s burden to create an infer-
ence that the school board’s reason is a pretext for discrimination, see
Reeves, 530 U.S. at 147, an inference we cannot detect in this case.

   Even if there is evidence that the school board erroneously or even
purposely misapplied the RIF policy, it is not proof of unlawful dis-
crimination. Ms. Dugan’s assertions of discrimination in and of them-
selves are simply insufficient to counter unrebutted evidence of
legitimate, nondiscriminatory reasons for an adverse employment
action. Williams v. Cerberonics, Inc., 871 F.2d 452, 456 (4th Cir.
1989). "‘[I]t is not our province to decide whether the reason was
wise, fair, or even correct, ultimately, so long as it truly was the rea-
son for the plaintiff’s [adverse employment action].’" DeJarnette v.
Corning Inc., 133 F.3d 293, 299 (4th Cir. 1998) (quoting Gian-
nopoulos v. Brach & Brock Confections, Inc., 109 F.3d 406, 411 (7th
Cir. 1997)). At the end, the burden remains on Ms. Dugan to demon-
strate that the reasons offered by the school board are a pretext for
discrimination, or stated differently, that the school board’s reason is
unworthy of credence to the extent that it will permit the trier of fact
to infer the ultimate fact of intentional discrimination. See Reeves,
530 U.S. at 147.

   Ms. Dugan fails to offer any evidence, direct or circumstantial, that
leads to an inference that Mr. Terrell reduced her status to 0.75 FTEs
because of her age, race or sex. Ms. Dugan claims, for example, that
the fact that Mr. Terrell and Mr. Ivory were social acquaintances, and
the fact that Mr. Ivory, with Mr. Terrell’s help, was able to secure
full-time status within the county school system, supports an implica-
tion of discrimination. But, a personal friendship between the
decision-maker and another individual is insufficient to establish
unlawful discrimination. Autry v. North Carolina Dep’t of Human
Res., 820 F.2d 1384, 1385 (4th Cir. 1987). Both Ms. Dugan and Mr.
Terrell state in their depositions that Mr. Terrell also attempted to
assist Ms. Dugan in obtaining supplemental employment within the
county, which implies Mr. Terrell actually treated Mr. Ivory and Ms.
Dugan similarly. So the fact that Mr. Ivory obtained another job and
Ms. Dugan did not is unremarkable. Finally, even though Mr. Terrell
rearranged Mr. Ivory’s schedule to accommodate Mr. Ivory’s supple-
mental teaching position, Mr. Ivory left Cale Elementary at 1:15 p.m.
             DUGAN v. ALBEMARLE COUNTY SCHOOL BOARD                  9
each day, a time unaffected by the FTE scheduling restrictions articu-
lated by assistant principal Newman.

   In the final analysis, Ms. Dugan presents no facts that tend to show
that she received 0.75 FTEs instead of 1.0 FTE because of her age,
race, or sex. To the contrary, the record supports the school board’s
contention that it could not reasonably reconfigure the schedule to
accommodate Ms. Dugan and core academic requirements.

                                 III.

  After review de novo, we agree with the district court’s analysis.
This case is

                                                         AFFIRMED.